Citation Nr: 0418197	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1946.  He died on September [redacted], 2002.  The appellant 
is his daughter and was his guardian prior to his death.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in February 2003 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, through her representative, the 
appellant withdrew her prior request for a local hearing at 
the RO before a Decision Review Officer.


FINDINGS OF FACT

1.  At the time of his death, the veteran did not have 
pending any claims for VA benefits.

2.  At the time of the veteran's death, the appellant, who is 
the natural daughter of the veteran, was not under the age of 
18 years or under the age of 23 years and pursuing a course 
of instruction at an approved educational institution; nor 
had she become permanently incapable of self support before 
reaching the age of 18 years.


CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. §§ 3.20(c), 
3.57, 3.1000 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA Duties to Notify and Assist

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  However, 
as will be explained below, the Board finds that to the 
extent any VCAA duties are legally applicable to the appeal, 
any duty to notify the appellant of the evidence needed to 
substantiate her claim or to assist her in developing the 
relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].  In the instant case, the 
pertinent facts are not in dispute.  Resolution of the appeal 
is now dependent on interpretation of the statutes and 
regulations regarding basic eligibility for VA benefits.

The Court also has held that VA has no further duty to notify 
a claimant of the evidence needed to substantiate a claim, or 
to assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  Given the facts in this case, there is no 
possibility that any further assistance will benefit the 
appellant because she is not eligible for the benefits sought 
on appeal.  See 38 C.F.R. § 3.159(d) (2003) [VA will refrain 
from or discontinue providing assistance under the terms of 
the VCAA under certain circumstances, to include where a 
claim clearly lacks merit or for an application requesting a 
benefit to which the claimant is not entitled as a matter of 
law].

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. § 
3.103 (2003).  In the September 2003 statement of the case 
the appellant was provided with notice of VA laws and 
regulations pertinent to the issue on appeal and also advised 
of the legal basis for the determination made.  In addition, 
she has had opportunity to present evidence and/or argument 
in support of her appeal.  The Board thus finds that VA has 
done everything reasonably possible to notify and assist the 
appellant and that the record is ready for appellate review. 

II. Legal Criteria

Periodic monetary benefits under laws administered by the 
Secretary to which a veteran was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (referred to as accrued benefits) 
and due and unpaid for a period not to exceed two years 
shall, upon the death of such veteran, when he does not leave 
a surviving spouse, be paid to the veteran's children in 
equal shares.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
A "child" is as defined in 38 C.F.R. § 3.57 and includes an 
unmarried child who became permanently incapable of self-
support prior to attaining 18 years of age as well as an 
unmarried child over the age of 18 but not over 23 years of 
age who was pursuing a course of instruction within the 
meaning of 38 C.F.R. § 3.57 at the time of the veteran's 
death.  38 C.F.R. § 3.1000(d)(2); 38 C.F.R. § 3.57(a).

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

Where a veteran receiving compensation or pension dies after 
December 31, 1996, the surviving spouse, if not entitled to 
dependency and indemnity compensation or death pension for 
the month of death, shall be entitled to a benefit for that 
month in an amount equal to the amount of compensation or 
pension the veteran would have received but for his or her 
death.  38 C.F.R. § 3.20(c)(1).

III. Factual Background and Analysis

In October 2002, after the veteran's death, the appellant, 
who is the veteran's daughter and served as his guardian 
prior to his death, filed VA Form 21-601, "Application For 
Reimbursement From Accrued Amounts Due A Deceased 
Beneficiary."  On her application, she listed as expenses of 
the veteran's last sickness and burial bills from a medical 
clinic, a nursing home, an ambulance service, a hospital, and 
a funeral home.  Her application was accepted as a claim of 
entitlement to accrued benefits.

At the time of the veteran's death in September 2002, he was 
73 years of age.  The appellant has stated that she is 
married.  She has not alleged and there is no evidence to 
show that, at the time of the veteran's death, she was 
unmarried and under the age of 18 years or an unmarried 
student at a VA-approved educational institution and under 
the age of 23 years.  The appellant has also not alleged and 
there is no evidence to show that she became permanently 
incapable of self-support  before she attained the age of 18 
years.  Therefore, under the provisions of 38 C.F.R. §§ 3.57, 
3.1000, the appellant is not a child of the veteran for 
accrued benefits purposes and, for that reason, lacks 
entitlement under the law to accrued benefits in the 
veteran's case.  Her claim for accrued benefits must be 
denied on the basis of the lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

In any event, it does not appear that another requirement for 
entitlement to accrued benefits was met in the veteran's 
case.  It is not in dispute that all monetary benefits due to 
the veteran for the months preceding his death had been paid 
to the appellant as his guardian.  As the appellant is not 
the veteran's surviving spouse, she is not entitled to an 
amount equal to the compensation benefits which would have 
been due to the veteran for September 2002, the month of his 
death, in the event that he had not died that month.  
38 C.F.R. § 3.20(c)(1).  

The appellant has requested that VA pay the equivalent of 13 
days of compensation at the rate of compensation to which the 
veteran was entitled when he was alive to the funeral home 
which provided for his cremation and disposal of his remains.  
However, in order for anyone to have been entitled to accrued 
benefits under the facts and circumstances of the veteran's 
case, it would be necessary for the veteran to have had a 
claim for benefits pending at death, which was not the case.  
A rating decision in March 2001 denied the veteran's claim 
for an evaluation in excess of 30 percent for a right knee 
disorder, and a rating decision in May 2001 denied the 
veteran's claim for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  The 
appellant, as the veteran's guardian, was duly notified of 
those rating actions by the RO and provided with her 
procedural and appellate rights.  She did not appeal those RO 
decisions on the veteran's behalf, and the March 2001 and May 
2001 rating decisions thus became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As there was no 
claim pending at the veteran's death, there cannot be 
entitlement to accrued benefits.  Jones, supra.

In her substantive appeal, received in November 2003, the 
appellant stated that she was only asking VA to pay the 
funeral home the balance of its bill so that the funeral home 
would release to her the veteran's grave marker and that she 
and her husband could not afford to make the required payment 
to the funeral home.  Regrettably, there is no basis on which 
the Board can comply with the appellant's request because she 
lacks entitlement under the law to any accrued benefits or to 
reimbursement from accrued amounts due to a deceased veteran.  
Sabonis, supra.  


ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



